Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 11 recite “gears” in the plural form.  Each axis has a gear, and therefore, the Examiner understands using the plural form of “gears”, however, when a specific driven axis or driving axis are specified (i.e. a first driven axis, a second driven axis, and the driving axis) each of these elements only have one gear on them, so the plural form of “gears” does not make sense since there are not multiple gears on the driving axis, multiple gears on the first driven axis, or multiple gears on the second driven axis.  The Examiner recommends wording the claim limitation so that it is clear that there are multiple gears in the pump, however, that there is only a single gear attached to each axis, for example, “each fixedly mounted with a respective gear”. 
Claims 2-10 are rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over RONG (Chinese Patent Publication CN 107420306 A, a machine translation is provided with PTO-892 mailed on April 29, 2021 and is used in the rejection below.  The Examiner has added Figure numbers to the machine translation in order to provide an ease of reference in the rejection below) in view of LIU (Chinese Patent Publication CN 101985935 B, a machine translation was provided with the reference in the IDS filed by the applicant, and is used in the rejection below).
Regarding claim 1, RONG discloses:  a three-axis multi-stage Roots pump comprising: 
a pump body (see Figures 1-6 and Abstract, which shows a three-axis multi-stage Roots pump), wherein: a first side of the pump body is mounted with an air inlet end gear mechanical seal driving unit (see Marked up Figures 1 and 2 of RONG, also see Pages 5 and 6), 
a gear end cover mounted on an outer surface of the air inlet end gear mechanical seal driving unit (see Marked up Figure 2 of RONG), 
the gear end cover (see Marked up Figure 2 of RONG) being fixedly mounted on a side end surface of the pump body (see Marked up Figure 2 of RONG), 
a motor connecting base (see Marked up Figure 1 of RONG) (the motor is fixedly mounted to the outlet end of the three-axis multi-stage Roots pump), 
an air outlet end moving bearing air sealing unit mounted on a second side of the pump body opposite said first side of the pump body (see Marked up Figures 1 and 2 of RONG), 
a bearing end cover (see Marked up Figure 2 of RONG) mounted on an outer surface of the air outlet end moving bearing air sealing unit (see Marked up Figure 2 of RONG, which shows that the bearing end cover is at the end of the sir outlet end moving bearing air sealing unit, and is adjacent the outlet), wherein the bearing end cover is fixedly mounted on a side end surface of the pump body (see Marked up Figure 2 of RONG); 
wherein the pump body is further provided with a driving axis (the driving axis is connected to (401), also see Marked up Figure 2 of RONG), a first driven axis (402) and a second driven axis (403), 
wherein the first driven axis (402) and the second driven axis (403) are located on opposite sides of the driving axis (see Figures 3-5), respectively, 
wherein outer surfaces of the driving axis (401), the first driven axis (402) and the second driven axis (403) are each fixedly mounted with a gear (601, 602, 602) (see Figure 5, which shows that there is a gear that is fixedly mounted to each of the driving and driven axis (401, 402, 403)), the gears (601) on the outer surface of the driving axis (401) mesh with the gears (602) on the outer surface of the first driven axis (402) (see Figure 5) and the gears (602) on the outer surface of the second driven axis (403) (see Figure 5), respectively; 
wherein a first end of the driving axis (401), a first end of the first driven axis (402) and first end of the second driven axis (403) are each movably connected to the air inlet end gear mechanical seal driving unit, respectively (see Marked up Figure 2 of RONG, which shows that one end of the axis is movably connect to the air inlet end gear mechanical seal driving unit, and see Figure 5, which shows that each of the driving and driven axis are connected to gears (601, 602, 603) in the air inlet end gear mechanical seal driving unit, so each of the driving axis and driven axis rotate together, and therefore, they “each” would be moveably connected to the air inlet end gear mechanical seal driving unit due to this indirect connection.  The Examiner would like to note that the claim is interpreted broadly, where the claim does not recite that “each are movably connected to a respective air inlet end gear mechanical seal driving unit”); and 
wherein a second end of the driving axis (401) opposite the first end of the driving axis, a second end of the first driven axis (402) opposite the first end of the first driven axis, and a second end of the second driven axis (403) opposite the first end of the second drive axis are each movably connected to the air outlet end moving bearing air sealing unit (3) (see Marked up Figure 2 of RONG and Figure 6, and Page 5, The Examiner would like to note that the claim is interpreted broadly, where the claim does not recite that “each are movably connected to a respective air outlet end moving bearing air sealing unit”, each of the axis are connected to one another via the gears and/or rotors that are attached to the axis, and therefore, they are movably connected to one another, and therefore, the other axis that are not directly movable relative to the air outlet end moving bearing air sealing unit, they are indirectly connected via the gears and rotors). 
However, RONG fails to disclose a motor connecting base is fixedly mounted on an outer surface of the gear end cover (RONG discloses that the motor connecting base is located at the outlet end and not the inlet end, and fixedly mounted to the outer surface of the bearing end cover).
Regarding claim 1, LIU teaches:  a motor connecting base fixedly mounted on an outer surface of the gear end cover (see Marked up Figure 1 of LIU).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a motor connecting base fixedly mounted on the outer surface of the gear end cover in the driving structure of RONG, in order to have a compact and symmetric structure (see Abstract of LIU).  Mounting a motor to the gear end cover is well known in the art, as evidence by LIU, and therefore, a person only requires routine skill in the art to relocate the motor of RONG to the gear end cover (which is on the inlet end of RONG), in order to provide the benefit of having a compact structure. 
Alternatively, regarding claim 1, if the applicant amends the claim to recite that each of the driving axis, the first driven axis, and the second driven axis each are attached to a respective air inlet end gear mechanical seal driving unit and air outlet end moving bearing air sealing unit at the first and second ends respectively, it would be obvious.  RONG discloses an air inlet end gear mechanical seal driving unit and an air outlet end moving bearing air sealing unit in the respective locations (see rejection above), however, the Figures do not specifically disclose that each of the axis has an air inlet end gear mechanical seal driving unit and an air outlet end moving bearing air sealing unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an air inlet end gear mechanical seal driving unit and an air outlet end moving bearing air sealing unit on the other axis, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Furthermore, having an air inlet end gear mechanical seal driving unit and an air outlet end moving bearing air sealing unit on the driving axis, the first driven axis, and the second driven axis would be obvious, and provide the benefit of sealing the gear chamber from the air inlet due to the air inlet end gear mechanical seal driving unit, and the benefit of sealing the air outlet from the final chamber due to the air outlet end moving bearing air sealing unit.


    PNG
    media_image1.png
    666
    1400
    media_image1.png
    Greyscale
[AltContent: textbox (First side)][AltContent: textbox (Second side)] 









    PNG
    media_image3.png
    873
    1248
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    788
    645
    media_image4.png
    Greyscale



Regarding claim 2, RONG  discloses:  the pump body comprises a first-stage pump housing (see Marked up Figure 2 of RONG), a second-stage pump housing (see Marked up Figure 2 of RONG) and a three-stage pump housing (see Marked up Figure 2 of RONG);
wherein the first-stage pump housing, the second-stage pump housing and the third-stage pump housing are sequentially fixedly connected (see Marked up Figure 2 of RONG);
wherein the gear end cover (see Marked up Figure 2 of RONG) is fixedly mounted on an outer surface of the first-stage pump housing (see Marked up Figure 2 of RONG); 
wherein the bearing end cover is fixedly mounted on an outer surface of the third-stage pump housing (see Marked up Figure 2 of RONG); 
wherein the first-stage pump housing is provided with a first-stage rotor pump chamber (2) (see Marked up Figure 2 of RONG, Figure 3, which shows that there is a pump chamber 2 for the first-stage rotor pump chamber), the second-stage pump housing is provided with a two-stage rotor pump chamber (2) (see Figure 3), and the three-stage pump housing (see Marked up Figure 2 of RONG) is provided with a four-stage rotor pump chamber (2) and a five-stage rotor pump chamber (2) (see Marked up Figure 2 of RONG); and 
wherein rotors (5) in the first-stage rotor pump chamber, rotors (5) inside the two-stage rotor pump chamber, rotors (5) inside the three-stage rotor pump chamber, rotors (5) inside the four-stage rotor pump chamber, and rotors (5) inside the five-stage rotor pump chamber are all mounted on the driving axis, the first driven axis and the second driven axis (see Figures 2-4). 
However, RONG fails to disclose that the second-stage pump housing has a two-stage rotor pump chamber and a three-stage rotor pump chamber.
Regarding claim 2, LIU teaches that the second-stage pump housing has a two-stage rotor pump chamber and a three-stage rotor pump chamber (see Figure 1, and Page 16, that discusses 6 stages, where the first-stage pump housing is provided with a first-stage rotor pump chamber, the second-stage pump housing has a two-stage rotor pump chamber and a three-stage rotor pump chamber, and the three-stage pump housing is provided with a four-stage rotor pump chamber and a five-stage rotor pump chamber (and even a six-stage rotor pump chamber)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the second-stage pump housing has a two-stage rotor pump chamber and a three-stage rotor pump chamber in the driving structure of a three-axis multi-stage Roots pump of RONG, since providing any number of stages in the respective housings requires only routine skill in the art, as evidence by LIU, and produces predictable results (i.e. the ability to provide the desired output, where adding additional stages would result in increasing the output and pressure of the material).
Regarding claim 3, RONG discloses:  the air inlet end gear mechanical seal driving unit (see Marked up Figure 2 of RONG) comprises: 
a gear base (see Marked up Figure 2 of RONG); 
a mechanical sealing base (Mechanical sealing base (18)); 
a mechanical seal ring (15); and 
a sealing bushing (14) (see Marked up Figure 7 of RONG and Page 8); 
wherein the mechanical sealing base (see Marked up Figure 7 of RONG) is fixedly mounted on the gear end cover (see Marked up Figure 7 of RONG) by bolts (see Marked up Figure 7 of RONG); wherein the mechanical seal ring (15) is mounted on the sealing bushing (14) (see Marked up Figure 7 of RONG); wherein each sealing bushing (14) is movably connected to the driving axis (see Marked up Figure 7 of RONG), the first driven axis and the second driven axis (see Pages 7 and 8), respectively; and 
wherein a first roller bearing (8) is fixed in the mechanical sealing base (see Marked up Figure 7 of RONG), wherein a first side of the first roller bearing (8) is abutted against the sealing bushing (14) and the second side of the first roller bearing (8) is abutted against the gear base (18); and wherein the gear base (see Marked up Figure 2 of RONG) is fixed by a first lock nut (see Marked up Figure 2 of RONG) and is limited to the end of the driving axis (see Marked up Figure 2 of RONG), and the gears of the driving axis (see Marked up Figure 2 of RONG and Figure 5 of RONG) are fixedly mounted to the gear base (see Marked up Figure 2 of RONG). 
RONG fails to specifically disclose that the gears are fixedly mounted to the gear base by bolts.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the gears fixedly mounted to the gear base by bolts in the modified driving structure of RONG/ LIU, since utilizing well-known attachment methods (such as bolts) requires only routine skill in the art and produces predictable results (i.e. the ability to service and swap out wearable components, while providing a secure attachment).

    PNG
    media_image5.png
    1072
    1183
    media_image5.png
    Greyscale

Regarding claim 8, RONG discloses:  a fixed bearing limiting unit (34), wherein the fixed bearing limiting unit (see Marked up Figure 7 Interpretation 2 of RONG) is provided in the first-stage pump housing (see Marked up Figure 2 of RONG), and wherein the fixed bearing limiting unit comprises:
 a ball bearing (8), and 
a bearing chamber grease shielding ring (14) (see Marked up Figure 7 Interpretation 2 of RONG);
wherein a first end of an outer circumference of the ball bearing (8) is defined in the first-stage pump housing (see Marked up Figure 2 of RONG) and wherein a second side of the outer circumference of the ball bearing (8) is fixed with a bearing chamber grease shielding base (see Marked up Figure 7 Interpretation 2 of RONG); 
wherein the bearing chamber grease shielding base (see Marked up Figure 7 Interpretation 2 of RONG) is defined and fixed by the first-stage pump housing (see Marked up Figure 7 Interpretation 2 of RONG);
wherein a first end of an inner circumference of the ball bearing (8) is abutted against the bearing chamber grease shielding ring (see Marked up Figure 7 Interpretation 2 of RONG);
wherein the bearing chamber grease shielding ring is defined by axis steps on the outer surface of the driving axis (4) (see Marked up Figure 7 Interpretation 2 of RONG), the first driven axis, and the second driven axis, respectively; and
wherein the second end of the inner circumference of the ball bearing is defined by a second lock nut (17), and wherein the second lock nut is fixedly mounted on the outer surfaces of the driving axis , the first driven axis, and the second driven axis, respectively (see Marked up Figure 7 Interpretation 2 of RONG). 

    PNG
    media_image6.png
    875
    1025
    media_image6.png
    Greyscale

Regarding claim 9, RONG discloses:  a second lip seal (see Marked up Figure 7 Interpretation 2 of RONG) is mounted between the bearing chamber grease shielding ring and the first-stage pump housing (see Marked up Figure 7 Interpretation 2 of RONG). 
Allowable Subject Matter
Claims 4-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
The claim amendments have resolved the claim objections from the Non-Final Office Action mailed on April 29, 2021.  The claim objections are hereby withdrawn.
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are directed to the combination of RONG in view of LIU, where the applicant argues that the combination would not meet the claim limitation directed to the air inlet end gear mechanical seal drive unit (2) be arranged on one side of the pump body (1), the gear end cap (3) is installed on the outer surface of the air inlet end gear mechanical seal drive unit (2), that a motor connecting base (4) is fixedly installed on the outer surface of the gear end cap (3), and that an exhaust end moving bearing air seal unit (5) is installed on the other side of the pump body (1).  The Examiner respectfully disagrees.  The Applicant further argues that gear cap of LIU is mounted at the opposite side to the air inlet of LIU.  The Examiner agrees with this.  The Examiner’s position, is that mounting a motor to the gear end cover is known by LIU.  Moving and mounting the motor of RONG from the discharge end to the gear cover, which is at the inlet end, would require only routine skill in the art.  Mounting motors to the gear cover is well known, as evidence by LIU.  RONG discloses all of the claim limitations except for the motor connecting base is fixedly mounted on the outer surface of the gear end cover (see rejection above).  Moving the motor of RONG to be mounted to the gear end cover (which is at the inlet end of RONG), requires only routine skill in the art, and produces predictable results (i.e. having a compact structure).  In addition, having the driving force closer to the gears, would allow the force to be better communicated to the other rotors, since it is the gears that transmit the force to the rotors that are not connected directly to the motor.  RONG would benefit relocating the motor to the gear cover (which is at RONG’s air inlet), in order to have the benefit of a shorter transmission to the other rotors that are not connected directly to the motor, but are connected via the gears).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746